DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art taught or fairly suggested a manufacturing method of a liquid crystal display panel comprising the combination required by claim 1, including forming and/or placing at least one energy compensation device in an irradiation direction of the ultraviolet light to make an angle difference between pretilt angles between first liquid crystal molecules inside the first substrate and second liquid crystal molecules inside the second substrate is greater than a preset angle, wherein the first substrate is an array substrate, the energy compensation device comprises a metal layer with negative refraction characteristics, and the metal layer with negative refraction characteristics is formed by vapor deposition on an inner surface of the first base.  Claims 7-15 are allowed by virtue of their dependency.
The following is an examiner’s statement of reasons for allowance: none of the prior art taught or fairly suggested a manufacturing method of a liquid crystal display panel comprising the combination required by claim 3, including forming and/or placing at least one energy compensation device in an irradiation direction of the ultraviolet light to make an angle difference between pretilt angles between first liquid crystal molecules inside the first substrate and second liquid crystal molecules inside the second substrate is greater than a preset angle, wherein the first substrate is an array substrate, the ultraviolet light is irradiated to the first substrate from an outside of the second substrate, the energy compensation device comprises a reflective component, the reflective component is placed outside the first base, and the reflective component is configured to reflect light to an inner area of the first substrate.  Claim 4 is allowed by virtue of its dependency.
The following is an examiner’s statement of reasons for allowance: none of the prior art taught or fairly suggested a manufacturing method of a liquid crystal display panel comprising the combination required by claim 5, including forming and/or placing at least one energy compensation device in an irradiation direction of the ultraviolet light to make an angle difference between pretilt angles between first liquid crystal molecules inside the first substrate and second liquid crystal molecules inside the second substrate is greater than a preset angle, wherein the first substrate is an array substrate, the ultraviolet light is irradiated to the first substrate from an outside of the second substrate, the energy compensation device comprises an optical component, the optical component is placed outside the first base, and the optical component is configured to control a propagation direction of the ultraviolet light and change the ultraviolet light in a parallel state to a divergent state.  Claim 6 is allowed by virtue of its dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871     


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871